— Appeal by the defendant from a judgment of the County Court, Nassau County (O’Shaughnessy, J.), rendered June 12, 1985, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s motion to dismiss the indictment on the ground that the police returned the stolen property to its owners in violation of Penal Law § 450.10 was properly denied since the police never actually had custody of the property (see, Penal Law § 450.10; People v Carter, 121 AD2d 644, lv denied 68 NY2d 768).
We have examined the defendant’s other contention and find it to be without merit. Thompson, J. P., Rubin, Fiber and Sullivan, JJ., concur.